UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): November 6, 2015 ANDALAY SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2721 Shattuck Avenue, #305, Berkeley, CA 94705 (Address of principal executive offices) Registrant’s telephone number, including area code:(408) 402-9400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03Material Modification to Rights of Security Holders. As part of obtaining consent from Alpha Capital Anstalt (“Alpha") in order to enable Andalay Solar, Inc. (the “Company” or the “Registrant”)to enable Southridge Partners II, LP (“Southridge”) to engage in transactions under its December 2014 equity purchase agreement at a price per share of its common stock below $0.005, on October 20, 2015 pursuant to an amendment agreement, the Company agreed to reduce the convertible price under its Loan and Security Agreement with Alpha Capital Anstalt to $0.002 per share of its common stock. The Company received the countersigned copy of the amendment from Alpha on November 6, 2015. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Second Amendment to Loan and Security Agreement dated October 20, 2015 between Alpha Capital Anstalt and the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 6, 2015 ANDALAY SOLAR, INC. By: /s/ Steven Chan Steven Chan, Chief Executive Officer and Interim Chief Financial Officer Exhibit Index Exhibit No. Description Second Amendment to Loan and Security Agreement dated October 20, 2015 between Alpha Capital Anstalt and the Registrant.
